DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

4.	Applicant amended claims 1-2, and 11-12.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2017/0070931), hereinafter “Huang“, in view of Guo et al (US 2017/0373731), hereinafter “Guo“, further in view of Axmon et al (US 2015/0327198), hereinafter “Axmon”.
Regarding claim 1, Huang teaches a method of cell selection and reselection, the method comprising: 
detecting a plurality of neighboring cells and their associated respective cell capabilities related to achievable throughput while a user equipment (UE) (pars [0019-0020] teach determining at least two sets of cell selection and reselection parameters), 
determining an achievable throughput for the plurality of neighboring cells based on the detected cell capabilities and UE capability (pars [0177-0178] [0367] [0386] teach determining based on the cell capability); and 
Huang does not explicitly teach selecting a first neighboring cell from the plurality of neighboring cells based on the determined achievable throughput.
Guo, in the same field of endeavor, teaches selecting a first neighboring cell from the plurality of neighboring cells based on the determined achievable throughput (pars [0047] [0052-0053] [0059] teach the UE can acquire system information of a neighbor 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Huang to Guo, in order to provide a user equipment (UE), in which the UE receives an indication from a network to be used for transmission or reception such as a mobile phone operating in a cell, e.g. a 5G cell (as suggested by Guo in paragraph [0002]).
Huang and Guo does not explicitly teach having an associated UE capability related to achievable throughput;
Axmon, in the same field of endeavor, teaches having an associated UE capability related to achievable throughput (pars [0103-0115] [0118-0120] teach UE and network capabilities, bandwidth, etc.; capacities of the cells, the UE may select cells (or TAGs with cells) based on information about which features are supported for the different cells);
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Huang and Guo to Axmon, in order to increase the capacities and speeds of wireless data networks such as the Long-Term Evolution (LTE) system when supporting multiple carriers for the use of very large bandwidths, and thus can support very high data rates (as suggested by Axmon in paragraphs [0002-0004]).


claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Allowable Subject Matter
8.	Claims 2-10, 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claims 2, 12, the prior art of record fails to disclose wherein determining the achievable throughput for the plurality of neighboring cells based on the detected cell capabilities and UE capability includes: checking a throughput database for the achievable throughput of the plurality of neighboring cells based on the detected cell capabilities and UE capability, wherein selecting the first neighboring cell from the plurality of neighboring cells based on the determined achievable throughput includes: identifying the first neighboring cell from the plurality of neighboring cells based on at least one of: a highest ranked among the neighboring cells or the checked achievable throughput of the plurality of neighboring cells; and sending a request to connect to the first neighboring cell as specified in the claims.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL T VU/
Primary Examiner, Art Unit 2641